DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections

2.	Claims 1 and 9 are objected to as being in improper form, since these claims  
contain multiple periods within the body of the claim, which is not allowed Each claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claim. See 37 CFR 1.75(i). 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-15, 17, 18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features must delimit the ‘first surface area’(s) from other surfaces, as well as to configure the area(s) for the intended functionality, as recited. [the latter consideration  further applies to claim 20].  Also, the recitation of the ‘first surface area’ being transparent or translucent’ to some ‘energy wave’; is indefinite in the given context, since transparency of a material depend on numerous factors not defined in the claim. Note that the terms ‘transparent’ and ‘translucent’ are relative. 
	In claims 3 and 4, it is unclear how the recited ‘all surface areas’ must be structurally inter-related to the ‘at least a first surface area’ of claim 1. 
	In claims 9-12, it is not clear what structural features must configure the ‘mask component’ for the intended functionality. 
	In claim 13, it is unclear what structural features must be defined by the implied method of making [‘adhesion’]. See also claim 17, with respect to base substrate component being ‘chemically modified’. 
	Regarding claims 21-22, it is unclear how the intended functionality can be performed in the absence of a database. 
Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4, 7-15, 17-18, 20 and 21-22 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Fenrich  [US 20030197853]. 
	With respect to claims 1-4, Fenrich discloses nucleic acid sample collecting device comprising, as shown in Figure 2c, a transparent silicone film [polymeric ‘base substrate component’] having at least one additional transparent layer [‘at least first surface area’], capable to function as recited. Note that features recited within the context of intended use can be given patentable weight only to the extent they effect the structure of the invention.
	Referring to claims 7-15, 17-18 and 20, Figure 2c further shows the base substrate component being surrounded by the opaque border [frame component’] and top protective layer [‘mask component’, ‘cover component’], capable to function as recited. 
	As to claims 21-22, Fenrich further describes bar code identifiers in paragraph [0079]  It is further noted that the features not positively recited as part of the claimed invention [such as the ‘chemical functional groups’], are not accorded patentable weight when evaluated for patentability. 
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 5- 6 are rejected under 35 U.S.C. 103 (a) as being unpatentable over
 Fenrich in view of Fox [US 5229163].  
Fenrich does not teach the hydrophilic and hydrophobic areas as recited.  However, such features are routinely employed in the art-for example, Fox discloses a bio-assay base substrate having a plurality of reaction wells [‘surface areas’] where a bottom wall of each well [‘fist surface area’] is hydrophilic and is surrounded by the side wall [‘second surface area’] that is hydrophobic, which facilitates holding the samples within a corresponding well and reduces cross-contamination. It would have been within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Fenrich by having employed such pattern of hydrophilic and hydrophobic areas, in order to have capabilities to reduce cross-talk, depending on particular goals of testing. 
Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the first and second ‘surface area(s)’; the ‘frame component’;, the ‘hinge attachment’;  the ‘cover component’ different from the ‘mask component’; as well as the position of the  ‘mask’ component’ surrounding the ‘first surface area’, configured as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

10        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798